1                                                             JS-6
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SUGARFINA, INC., a Delaware          Case No. 8:18-cv-01305-CJC-DFM
     corporation,
12
                   Plaintiff,             ORDER RE: STIPULATION FOR
13                                        DISMISSAL PURSUANT TO FRCP
     v.                                   41(a)(1)(A)(ii)
14
     BOUQUET BAR, INC., a Delaware
15   corporation; BOUQUET BAR, LLC, a
     Wyoming limited liability company;
16   DAVID (DAOUD) YUSUF, an
     individual; ALEX AMIDI, an
17   individual; JEFFREY MATSEN, an
     individual; and SAL AZIZ, an
18   individual,
19                 Defendants.
20
     AND RELATED COUNTERCLAIMS.
21
22
23
24
25
26
27
28
1          The Parties having so stipulated and agreed, the above-referenced case is
2    hereby dismissed in its entirety, including any and all claims and counterclaims
3    brought by the Parties, with prejudice. Each Party will bear their own attorneys’
4    fees and costs.
5
6          IT IS SO ORDERED.
7
     Dated: September 12, 2019
8                                                  Cormac J. Carney
                                                   United States District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
